APPVION, INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

1. Establishment and Objectives of the Plan

Appvion, Inc., a Delaware corporation (the “Company”), by action of its Board of
Directors (the “Board”), hereby adopts this Appvion, Inc. Non-Employee Director
Deferred Compensation Plan (the “Plan”) for the benefit of Non-Employee
Directors of the Company,  effective January 1, 2016. The Plan is a deferred
compensation plan intended to advance the interests of the Company by providing
the Company an advantage in attracting and retaining Non-Employee Directors and
by providing Non-Employee Directors with additional incentive to serve the
Company by increasing their proprietary interest in the success of the Company. 

2. Definitions

As used in the Plan, the following definitions apply to the terms indicated
below.

(a) “Account” means a bookkeeping reserve account to which Phantom Stock Units
are credited on behalf of Non-Employee Directors.

(b) “Administrator” means the Company or any designee appointed by the Chief
Executive Officer of the Company pursuant to Section 3 of the Plan.

(c) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Board.

(d) “Appointment Date” means the date that a New Director first joins the Board
as a Non-Employee Director, provided such date is not an Award Date.

(e) “Award” means a Phantom Stock Unit granted as provided in the Plan as set
forth herein.

(f) “Award Date” means the first day of the Plan Year or as of January 1 if the
Plan Year begins on or before December 31 of the prior calendar year, and the
first day following June 30 of each Plan Year.

(g) “Board” or “Board of Directors” means the Board of Directors of the Company.

(h) “Change of Control”  means: (1) the termination of the ESOP or amendment of
the ESOP so that it ceases to be an employee stock ownership plan; (2) the ESOP
ceases to own a majority interest in the Company; (3) the sale, lease, exchange
or other transfer of all or substantially all of the assets of the Company (in
one transaction or in a series of related transactions) to a person or entity
that is not controlled by the Company; (4) the approval by the Company
shareholders of any plan or proposal to terminate the Company’s business, to
liquidate or dissolve the Company or to sell substantially all the Common Stock;
(5) the Company merges or consolidates with any other company and the Company is
not the surviving company of such merger or consolidation, and the surviving
company is not controlled by the



 

--------------------------------------------------------------------------------

 

 

persons or entities who controlled the Company immediately prior to such merger
or consolidation; or (6) any other event or series of events whereby ownership
and effective control of the Company is transferred or conveyed to a person or
entity that is not controlled by the Company.

(i) “Change of Control Event” shall have the meaning ascribed thereto under Code
Section 409A(a)(2)(A)(v) with respect to a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.

(k) “Common Stock” means the common stock of Paperweight Development Corp.

(l) “Company” means the affiliated group of corporations, as defined in Section
1504(a) of the Internal Revenue Code, which includes Appvion, Inc. or any
corporate successor to Appvion, Inc.

(m) “Disability” or “Disabled” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than twelve months, as determined in accordance with Code
Section 409A.

(n) “ESOP” means the Appvion, Inc. Retirement Savings and Employee Stock
Ownership Plan, as amended from time to time.

(o) “Fair Market Value”  means the value of a Phantom Stock Unit which is equal
to the fair market value most recently assigned to Common Stock under the terms
of the ESOP prior to the Award Date or date of valuation. For example, the value
of a Phantom Stock Unit between January 1 and June 30 will be based on the fair
market value assigned to the Common Stock under the ESOP on the prior December
31 valuation. The value of a Phantom Stock Unit between July 1 and December 31
will be based on the prior June 30 valuation, subject to the applicable
requirements of Code Section 409A.

(p)  “New Director” means a Non-Employee Director of the Company who first
becomes a member of the Board of Directors on a date that is not an Award Date.

(q) “Non-Employee Director” means a member of the Board who, at the time of his
or her service, is not an employee of the Company or any Affiliate.

(r) “Participant” means a Non-Employee Director of the Company who has been
issued one or more Awards and has an existing Account Balance.

(s) “Payment Date” means the date on which the first of the events set forth in
Section 5.1(a) shall occur.

(t) “PDC” means Paperweight Development Corp., a Wisconsin Corporation.



2

 

--------------------------------------------------------------------------------

 

 

(u) “PDC Board” means the Board of Directors of Paperweight Development Corp., a
Wisconsin Corporation.

(v)  “Phantom Stock Unit” means a unit established on the Company’s books
equivalent to one share of Common Stock, which unit was granted pursuant to the
Plan.

(w) “Plan” means this Appvion, Inc. Non-Employee Director Deferred Compensation
Plan.

(x) “Plan Year” means the fiscal year of Appvion, Inc.

(y) “Prorated Amount” means, with respect to a New Director, an amount equal to
the amount of a Semi-Annual Award divided by six (6), multiplied by the number
remaining complete months between the Appointment Date and the next Award Date
under the Plan. 

(z) “Semi-Annual Award” means the retainer fee established by the Board in
accordance with Section 4.1 and payable to a Non-Employee Director in the form
of Phantom Stock for services performed as a member of the Company’s Board of
Directors.

(aa) “Separation From Service” means a termination of a Participant’s service
relationship with the Company and its affiliates meeting the requirements of
Code Section 409A(2)(A)(i) and the Treasury Regulations issued thereunder and
including, with respect to distribution timing if required pursuant to Code
Section 409A(a)(2)(B), any delay required due to a Participant’s status as a
specified employee.

(bb) “Termination Date” means the date on which the Non-Employee Director ceases
to be a member of the Board of Directors of the Company.

(cc) “Vesting Date” means, with respect to each Award, the applicable date upon
which such Award vests pursuant to Section 4.

3. Administration.

The Company shall have the exclusive authority to manage and control the
operation and administration of this Plan and the Phantom Stock Units and any
interpretation or construction of this Plan by the Company and any action taken,
or decision made, by it with respect to this Plan and the Phantom Stock Units
shall be final and binding upon the Participant and all other interested
persons.  Without limiting the generality of the immediately preceding sentence,
the Company shall have full power and authority, in its sole discretion, to
determine the rights and benefits and all claims, demands and actions arising
out of the provisions of this Plan, to decide all questions and settle all
controversies arising in the administration, interpretation, construction and
application of, or otherwise in connection with this Plan, and to establish any
grantor trust or other fund in connection with this Plan (subject to Section
10.4).  The Company shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Company or other
individuals or entities, which delegation shall not relieve the Company of any
responsibility it may have under this Plan.  Any such delegation by the Company
may allow further delegations by the individual or entity to which the
delegation is made. The Company may rescind any delegation at any time.  Each
person or entity to whom a duty or responsibly has



3

 

--------------------------------------------------------------------------------

 

 

been delegated shall be responsible for the exercise of such duty or
responsibility and shall not be responsible for any act or failure to act of any
other person or entity.

4. Semi-Annual Award

4.1 Amount of Annual Award. Until changed by resolution of the Board, the amount
of the Semi-Annual Award will be $27,500 for each Non-Employee Director. Any
Award granted on a date other than the Award Date shall be for a Prorated
Amount. The Semi-Annual Awards shall be issued in satisfaction of any existing
obligation to issue Phantom Stock Units to currently serving Non-Employee
Directors arising in connection with an outstanding agreement with the Company.

4.2 Entitlement to Award.

(a) Each Non-Employee Director of the Company who is duly elected and serving as
a Non-Employee Director at an Award Date shall receive a Semi-Annual Award. Each
New Director shall receive a Prorated Amount on his or her Appointment Date. All
Awards shall be allocated as provided in Section 4.2(b). 

(b) Phantom Stock Award Allocation. The Semi-Annual Award shall be allocated in
Phantom Stock Units and shall consist of the number of Phantom Stock Units
determined by dividing the amount of the Semi-Annual Award by the Fair Market
Value of one share of Common Stock on the Award Date or the Appointment Date, as
applicable. Such Phantom Stock Units shall be granted and credited to the
Non-Employee Director’s Account (in addition to Phantom Stock Units previously
granted and credited to the Non-Employee Director’s Account) on the Award Date
or the Appointment Date, as applicable.

4.3 Vesting of Awards.  

(a) Each Semi-Annual Award of Phantom Stock Units granted on an Award Date shall
vest as of the end of the six (6) month period immediately following the
applicable Award Date provided the Non-Employee Director remains in service as a
Non-Employee Director of the Company as of such date.  Each Award granted to a
New Director shall vest as of the last day preceding the Award Date next
following his or her Appointment Date, provided the Non-Employee Director
remains in service as a Non-Employee Director as of such date. In the event an
individual ceases to be a Non-Employee Director of the Company prior to the end
of the applicable vesting period a Pro-Rated Amount of the Semi-Annual Award
shall become vested and the remainder of the Award shall be forfeited as of the
last date the individual remained a Non-Employee Director of the Company.

(b) Notwithstanding the provisions of Section 4.3(a), in the event of a Change
of Control or the Non-Employee Director’s death or Disability while serving as a
Non-Employee Director, 100% of the Director’s most recent Award shall become
vested as of the date of such Change of Control, death or Disability.

4.4 Change of Payment Date. Any Payment Date with regard to an Award may be
changed only if the following are satisfied: (i) the subsequent change shall not
take effect until at least 12 months after the date on which the change is made;
(ii) the new Payment Date must be at



4

 

--------------------------------------------------------------------------------

 

 

least five years after the original Payment Date; and (iii) the subsequent
Payment Date, must otherwise comply with the provisions of Code Section 409A and
is made at least 12 months prior to the original Payment Date.

5. Distribution

5.1 Distribution of Account.  Each Participant will be entitled to a
distribution of his or her vested account balance upon the earliest to occur of
the following events (a) the cessation of the Participant’s service as a
Non-Employee Director of the Company provided this constitutes a Separation from
Service; (b) the consummation of a Change of Control that also constitutes a
Change of Control Event; or (c) the Participant’s death or Disability.

5.2 Form of Distribution.  Upon the occurrence of a distribution event pursuant
to Section 5.1(a),  the vested Account balance will be paid in five (5) annual
cash installments equal to one-fifth of the Phantom Stock Units credited to the
Participant’s Account on the Payment Date, determined as described below. In the
event of a distribution event pursuant to Section 5.1(b) or (c), the balance of
such Account will be paid in a single sum to the Participant or Participant’s
beneficiary(ies).

The Fair Market Value of the first installment payment (or, when applicable, any
single sum) shall be determined as of the first ESOP valuation date commensurate
with or next following the Participant’s distribution event and shall be paid in
cash as soon as practicable after announcement of such valuation by the ESOP
trustee but in no event later than March 15 of the year following the
distribution event. Subsequent installment payments shall be made in a similar
manner; i.e., the value of each subsequent cash installment shall be determined
as of the ESOP valuation date occurring one year after the preceding Fair Market
Value determination date applicable to an installment payment hereunder, and
shall be paid in cash as soon as practicable after Fair Market Value
determination.

6. Adjustments for Changes in Capital Structure, Etc.

If there is a change in the outstanding Common Stock by reason of the issuance
of additional units, recapitalization, reclassification, reorganization or
similar transaction, the Administrator shall proportionately adjust, in an
equitable manner, the aggregate number of available Phantom Stock Units and the
number of Phantom Stock Units held by Participants. The adjustment shall be made
in a manner that will cause the value of Phantom Stock Units at the time of the
transaction to remain unchanged as a result of the transaction.

7. Amendment and Termination

The Board may amend or terminate the Plan at any time; provided that no
amendment to the Plan may alter, impair or reduce the number of Phantom Stock
Units awarded before the effective date of the amendment without the written
consent of the affected Participants.  No Phantom Stock Units may be awarded
after the date of Plan termination although payments shall be made in accordance
with the Plan with respect to Phantom Stock Units awarded before the date of
Plan termination. Notwithstanding anything herein to the contrary, the Board, in
its sole discretion, may accelerate the time for exercise of vested Phantom
Stock Units upon Plan termination.



5

 

--------------------------------------------------------------------------------

 

 

8. Successors

All obligations of the Company under the Plan will be binding on any successor
to the Company, whether the existence of the successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Company, or a merger, consolidation, or otherwise.

9. Reservation of Rights 

Nothing in this Plan or in any Award provided under this Plan will be construed
to limit in any way the right of the Board or the stockholders to remove a
Non-Employee Director from the Board of Directors.

10. Miscellaneous

10.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.

10.2 No Rights as Shareholder. Phantom Stock Units shall not entitle the
Participant to an equity interest in the Company nor give the Participant the
rights of a shareholder in the Company.

10.3 Limitation of Actions. No lawsuit with respect to any benefit payable or
other matter arising out or relating to the Plan may be brought before
exhaustion of claim and review procedures established by the Committee, and any
lawsuit must be filed no later than nine (9) months after a claim is denied or
be forever barred.

10.4 Internal Revenue Code Section 409A. The Plan is intended to comply with the
requirements of  Code Section 409A and shall be administered in accordance and
interpreted in accordance with this intent. To the extent any provision of the
Plan or action by the Board or Plan Administrator would subject any Non-Employee
Director to liability for interest or additional taxes under Code Section 409A,
it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Board. The Plan and all Award agreements may be amended in any
respect deemed necessary (including retroactively) by the Board in order to
preserve compliance with Section 409A of the Code.

10.5 Unfunded Plan. The Plan shall at all times be unfunded and no provision
shall at any time be made with respect to segregating assets of the Company for
payment of benefits under the Plan. No Participant or other person shall have
any interest in any particular assets of the Company and shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan. The Company may (but shall have no obligation to) establish a
grantor trust in accordance with Revenue Procedure 92-64, 1992-2 C.B. 422 (1992)
to which it may contribute shares of Common Stock or other consideration to meet
the Company’s obligations to deliver such shares upon the Payment Date with
respect to vested Phantom Stock Units.



6

 

--------------------------------------------------------------------------------

 

 

10.6 Governing Law; Jurisdiction. The Plan shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin. By participating in the
Plan, the Participant irrevocably consents to the exclusive jurisdiction of the
courts of the State of Wisconsin and of any federal court located in Milwaukee,
Wisconsin in connection with any action or proceeding arising out of or relating
to the Plan, any document or instrument delivered pursuant to or in connection
with the Plan.

10.7 Nonassignable. Phantom Stock Units are an unfunded promise to pay and are
not property. Any rights and privileges represented by a Phantom Stock Unit may
not be transferred, assigned, pledged or hypothecated in any manner, by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.

* * * * *



7

 

--------------------------------------------------------------------------------